Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: on page one of the specification, lines 14-28, reference is made to an “impedance of a radio frequency signal” at lines 15-16 & 20-21 or “the impedance of several tens of Mhz or several hundreds of Mhz” at lines 24-25. However, the signal or frequency itself would not have an impedance. By way of suggestion, it may be that “impedance of” was intended to read – impedance at --. 
Appropriate correction is required.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiura et al. (US pat. no. 7,084,708) discloses in fig. 1 for instance an amplifying transistor connected to a power supply via a choke (inductor) 9. There is a series LC circuit 5 connected to the output node of the amplifier and a further shunt capacitor 17 connected to the other side of a further inductor 14 in the signal path. 
           Ma et al. (US pat. no. 7,423,490) in fig. 4 discloses an RF amplifier transistor connected to a power supply through series inductors with shunt RC networks connected to ground at the nodes between. 

This application is in condition for allowance except for the following formal matters: as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843